October 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         ENRIQUE TORRES, Appellant

NO. 14-16-00649-CV                          V.

          FIESTA MART, LLC F/K/A FIESTA MART, INC., Appellee
                  ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 19, 2016. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Enrique Torres.


      We further order this decision certified below for observance.